The facts bring this case directly within the rule stated inMortgage Securities Co. of California v. Pfaffmann, 177 Cal. 109, [L.R.A. 1918D, 118, 169 P. 1033]. It was there held that the possessory lien of one who repairs personal property, at the request of the owner or legal possessor thereof, is superior to the lien and right of possession of the owner of a pre-existing chattel mortgage. On the authority of that decision the judgment in this action is affirmed.
  Shaw, J., and James, J., concurred. *Page 442